UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7498


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO OWENS, a/k/a Tonio,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:02-cr-00548-CMC-26)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Owens, Appellant Pro Se. Beth Drake, Acting United States Attorney, John C.
Potterfield, Jane Barrett Taylor, Assistant United States Attorneys, William Camden
Lewis, Columbia, South Carolina, Carrie Fisher Sherard, Leesa Washington, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Owens appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the

Sentencing Guidelines.    We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. See United States v. Owens, No. 3:02-

cr-00548-CMC-26 (D.S.C. Oct. 27, 2017); see also U.S. Sentencing Guidelines Manual

§ 1B1.10(b)(2) (2016) (providing that a district court may not impose a sentence below

the bottom of an amended Guidelines range unless the original term of imprisonment was

below the original Guidelines range as a result of a Government motion for a substantial

assistance reduction).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid in the decisional process.

                                                                           AFFIRMED




                                           2